ON MOTION FOR CLARIFICATION
PER CURIAM.
Pursuant to timely motion for clarification, we rescind the opinion issued in this case on June 6, 1991, and substitute the following:
We affirm the denial by the trial court of the defendant’s motion to withdraw plea on the ground that issues decided in previous collateral proceedings are barred from consideration in subsequent collateral proceedings. Straight v. State, 488 So.2d 530 (Fla.1986). Our affirmance herein is without prejudice to any right that may be available to the defendant in the form of a petition for a writ of error coram nobis to allow a belated appeal of the order rendered on September 29, 1989, by the Putnam County Circuit Court in Case Numbers 79-288-CF-J and 88-887-CF-J entitled “Amended Order Denying Petition for Post-Conviction Relief.” Said petition should be filed in the circuit court. See State v. District Court of Appeal of Florida, First Dist., 569 So.2d 439 (Fla.1990); Durley v. Mayo, 160 Fla. 922, 37 So.2d 320 (1948). But see Dugart v. State, 578 So.2d 789 (Fla.4th DCA 1991).
AFFIRMED.
COBB, HARRIS and PETERSON, JJ., concur.